Case 1:20-cv-02875-LDH-PK Document 7-1 Filed 07/01/20 Page 1 of 2 PageID #: 40




UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


NOVAGOLD RESOURCES, INC.,
                                                                  CIVIL ACTION
                      Plaintiff,
v.                                                                  ECF CASE

                                                         Case No.: 1:20-cv-02875 (LDH)(PK)
J CAPITAL RESEARCH USA, LLC,
                                                                  [PROPOSED]
                      Defendant.                              ORDER FOR ADMISSION
                                                                 PRO HAC VICE


       The motion of Jonathan B. Rubenstein for Pro Hac Vice admission in the above-

captioned action is granted.

       Applicant has declared that he is a member in good standing of the Bar of the State of

Texas; and that his contact information is as follows:

               Applicant’s Name:      Jonathan B. Rubenstein
               Firm Name:             Baker Botts L.L.P.
               Address:               2001 Ross Avenue, Suite 900
               City/State/Zip:        Dallas, Texas 75201
               Phone Number:          (214) 953-6500
               Fax Number:            (214) 953-6503
               E-mail:                jonathan.rubenstein@bakerbotts.com

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Plaintiff NOVAGOLD Resources Inc.’s (“Plaintiff”) in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Eastern District of New York.
Case 1:20-cv-02875-LDH-PK Document 7-1 Filed 07/01/20 Page 2 of 2 PageID #: 41




All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




Dated: _________________                       ________________________________
                                               The Honorable LaShann DeArcy Hall
                                               United States District Judge
